Title: To Alexander Hamilton from Vicomte de Noailles, [10 May 1781]
From: Noailles, Vicomte de
To: Hamilton, Alexander


[Newport, Rhode Island, May 10, 1781]
je Suis certain mon cher colonel de vous faire plaisir en vous aprenant que votre ami Laurence est arrivé a paris en bonne Santé après une traversée favorable. au depart de la frégate la concorde arrivée a boston avec Mr. de Barras amiral qui vient prendre le commandement de notre flote et Mr. le vicomte de Rochambeau. Mr. Laurence avoit dejà eu plusieurs conferences avec nos ministres; il aura été bien ecouté et bien entendu de celui qui est chargé du departement de la Marine ainsi que de notre controleur gl. ces deux hommes paroissent influer infiniment dans ce moment Sur L’opinion du Roy de france et celle du peuple qui finit en france comme dans tous les pays du monde par étre entendue. vous Saurés certainement quels Sont les préparatifs pour cette campagne. je desire que nous puissions delivrer L’Amerique des Souffrances qu’elle eprouve. quoique je ne Sois point né dans un pays libre mon cher colonel je verrai avec plaisir les fondemens que vous allés etablir pour le bonheur et la tranquilité d’un peuple ches lequel toutes les nations de L’Europe auront les mêmes droits. une fois cette epoque arrivée L’humanité jettera avec plaisir Ses veux Sur lautre monde et verra Sans envi un peuple qui ne devra Son bonheur qu’a Son propre Courage. S’il m’est possible de placer une petite pierre dans ce vaste edifice je me trouverai parfaitement heureux.
Le Ministre chargé de gouverner les finances de notre puissance vient d’obtenir du roy de france la permission du lui rendre un compte public de Son administration depuis cinq ans qu’il en a la direction. cet exemple le premier de ce genre a frappé L’Europe d’etonnment et d’amiration pour la conduite de ce grand homme. il prouve qu’au commencement de Son Ministere les depenses de L’etat excedoient les recettes de 24 millions. les differentes ecconomies qu’il a etabli malgré la guerre et les frais enormes qu’elle exige a retabli non Seulement L’equilibre mais même un benéfice de 10 millions de recette excedente et 17 millions cinq cent mille livres employé annuellement a des remboursements de rentes perpetuelles. cequi produit maintenant 27 millions de recette de plus que de depense. la maniere energique, raisonnée et claire rend Son ouvrage persuasif aux yeux même de Ses ennemis & je compte vous envoyer ce livre par la premiere occasion et par celle ci même Si L’homme qui vous remettra ma lettre veut S’en charger.
je vous demanderois pardon de mon importunité mon cher colonel Si je n’avois pas été asses heureux pour vous donner de nouvelles de votre ami. je vous prie de ne pas douter de l’extreme plaisir que j’aurai dans tous les tems de ma vie a vous prouver combien mon attachement pour vous est tendre et Sincere
Le Vte. de Noailles.
je vous prie de présenter mon respectueux hommage a Son excellence le gl. Washington il force Ses ennemis meme a L’estimer, et Lorsqu’on la vû deux fois il laisse L’impression du respect le plus tendre.
le 10. may 1781 Newport.
